          Case 2:20-cv-05046-GEKP Document 9 Filed 03/31/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UMOJA ERECTORS, LLC,
             Plaintiff                                          CIVIL ACTION

                v.

D.A. NOLT, INC. and NORTH AMERICAN:
SPECIAL TY INSURANCE COMPANY,                                   No. 20-5046
                  Defendants

                                              ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of North American

Specialty Insurance Company's Motion to Dismiss Count IV of the Complaint (Doc. No. 6), the

Court's prior order 1 (Doc. No. 7), and Plaintiffs failure to respond in opposition to the Motion, it

is ORDERED that the Motion (Doc. No. 6) is GRANTED. North American Specialty Insurance

Company is DISMISSED from this case.


                                                        BYTHECOUR~


                                                        ~T~~
                                                        UNITED STATES DISTRICT JUDGE




       The Court granted Plaintiff an additional two weeks to respond, noting that, absent a response, it
would review the Motion as unopposed.


                                                    1
